Opinion and Order:
Petitioners are requesting that their parental rights and obligations to their daughter, age two years, be divested so that the paternal grandmother can adopt the child. The hearing was held on August 18,1995.
The grandmother cares for this only child on a daily basis, while the natural parents are at work. The other children of her former marriage are grown and have their own homes. The natural parents live with her and the child, and are the breadwinners of the family. The grandmother has combined income from Social Security and retirement of less than $400 per month. We do not question her love and affection for the child. Certainly, she has, and can continue to have, a significant and regular role in the child's upbringing.
However, the child's best interests come first. The child's interests are not best served by legally severing the parent-child relationship when she is living with her natural parents, who provide her support. It is inappropriate to change family norms at this time. If they have more children, and in any event, when the grandmother passes on, the natural *54parents will understand this observation. Now is the time that they and the grandmother should recognize and accept this reality.
The petition is denied for these reasons. It is so ordered.